DECISION AND JOURNAL ENTRY
Appellant, Virgil Cochran, has appealed from an order of the Medina County Common Pleas Court that dismissed his action.  This Court affirms on the basis of Cochran v. State of Ohio Bd. ofBldg. Appeals (Dec. 8, 1999), Medina App. No. 2975-M, unreported, in which this Court affirmed the trial court's dismissal because Appellant lacked standing to appeal.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Medina, to carry this judgment into execution.  A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run.  App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
  ________________________ BETH WHITMORE
FOR THE COURT BAIRD, P.J., CARR, J., CONCUR.